                                                                                                  CLOSED
                                  United States District Court
                         Southern District of West Virginia (Charleston)
                          CIVIL DOCKET FOR CASE #: 2:12−cv−02296

Shull et al v. Ethicon, Inc. et al                       Date Filed: 06/25/2012
Assigned to: Judge Joseph R. Goodwin                     Date Terminated: 10/30/2019
Lead case: 2:12−md−02327                                 Jury Demand: None
Member cases:                                            Nature of Suit: 365 Personal Inj. Prod. Liability
  2:13−cv−11199                                          Jurisdiction: Diversity
  2:13−cv−30047
  2:13−cv−30669
  2:17−cv−03901
  2:17−cv−03924
  2:17−cv−03935
  2:17−cv−03938
  2:17−cv−03955
  2:17−cv−03957
  2:17−cv−03958
  2:17−cv−04021
  2:17−cv−04055
  2:17−cv−04072
  2:14−cv−00188
  2:17−cv−04113
  2:17−cv−04168
  2:17−cv−04204
  2:17−cv−04208
  2:17−cv−04229
  2:17−cv−04231
  2:15−cv−01889
  2:17−cv−04245
  2:17−cv−04496
  2:17−cv−04261
  2:17−cv−04264
  2:12−cv−00269
  2:17−cv−01976
  2:12−cv−00490
  2:18−cv−00018
  2:13−cv−30724
  2:17−cv−03310
  2:17−cv−04325
  2:17−cv−04324
  2:17−cv−01986
  2:17−cv−04328

              Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 1 of 42 PageID #: 15555
2:12−cv−01124
2:17−cv−04361
2:17−cv−04373
2:17−cv−04364
2:17−cv−01987
2:12−cv−01477
2:10−cv−01343
2:12−cv−01661
2:12−cv−01711
2:12−cv−01978
2:12−cv−02027
2:12−cv−02060
2:17−cv−04441
2:12−cv−02071
2:12−cv−02103
2:12−cv−02140
2:12−cv−02148
2:12−cv−02183
2:12−cv−02215
2:12−cv−02280
2:12−cv−02422
2:17−cv−04476
2:17−cv−04501
2:17−cv−04512
2:12−cv−02971
2:17−cv−04510
2:17−cv−04517
2:12−cv−03135
2:17−cv−04518
2:12−cv−03159
2:12−cv−03225
2:12−cv−03229
2:12−cv−03233
2:12−cv−03246
2:17−cv−04576
2:12−cv−03984
2:12−cv−04039
2:17−cv−04603
2:17−cv−04608
2:17−cv−04611
2:17−cv−03331
2:17−cv−04620
2:17−cv−03335
2:17−cv−04622
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 2 of 42 PageID #: 15556
2:12−cv−03797
2:12−cv−04330
2:12−cv−04331
2:12−cv−03976
2:12−cv−04586
2:18−cv−00012
2:12−cv−04473
2:12−cv−04475
2:18−cv−00040
2:18−cv−00046
2:12−cv−04770
2:12−cv−04846
2:12−cv−05179
2:12−cv−05305
2:18−cv−00084
2:12−cv−05620
2:12−cv−05830
2:12−cv−05839
2:12−cv−06033
2:12−cv−06034
2:12−cv−06198
2:12−cv−06199
2:12−cv−06315
2:17−cv−02021
2:12−cv−06381
2:12−cv−06438
2:12−cv−06565
2:12−cv−06593
2:12−cv−06617
2:18−cv−00242
2:18−cv−00250
2:12−cv−06893
2:18−cv−00265
2:18−cv−00272
2:18−cv−00273
2:12−cv−07177
2:18−cv−00289
2:12−cv−07229
2:12−cv−07354
2:18−cv−00318
2:12−cv−07480
2:12−cv−07472
2:12−cv−07837
2:12−cv−07843
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 3 of 42 PageID #: 15557
2:12−cv−07930
2:12−cv−07933
2:12−cv−07934
2:12−cv−08014
2:12−cv−07873
2:12−cv−08095
2:12−cv−08211
2:18−cv−00354
2:18−cv−00361
2:12−cv−08391
2:18−cv−00374
2:12−cv−08464
2:17−cv−02027
2:13−cv−32778
2:13−cv−00129
2:12−cv−08575
2:18−cv−00395
2:12−cv−08721
2:12−cv−08784
2:12−cv−08840
2:12−cv−09047
2:12−cv−09097
2:17−cv−02046
2:13−cv−16537
2:12−cv−09245
2:12−cv−09381
2:12−cv−09486
2:12−cv−09490
2:18−cv−00481
2:12−cv−09493
2:12−cv−09496
2:17−cv−03358
2:12−cv−09681
2:12−cv−09808
2:13−cv−00004
2:13−cv−00006
2:13−cv−00097
2:13−cv−00249
2:14−cv−21053
2:13−cv−00286
2:13−cv−00500
2:13−cv−00495
2:13−cv−00773
2:13−cv−00823
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 4 of 42 PageID #: 15558
2:13−cv−00843
2:17−cv−03724
2:13−cv−00821
2:13−cv−01099
2:13−cv−01090
2:13−cv−01239
2:13−cv−01269
2:13−cv−01206
2:13−cv−01325
2:13−cv−01284
2:13−cv−01293
2:13−cv−01294
2:16−cv−02632
2:13−cv−01406
2:16−cv−06001
2:13−cv−01463
2:17−cv−03725
2:13−cv−01686
2:14−cv−11013
2:13−cv−01770
2:13−cv−01950
2:13−cv−01937
2:13−cv−01942
2:13−cv−02511
2:13−cv−19973
2:13−cv−02654
2:13−cv−20086
2:18−cv−00584
2:13−cv−02529
2:18−cv−00604
2:13−cv−03084
2:16−cv−11887
2:18−cv−00612
2:13−cv−03083
2:13−cv−03073
2:13−cv−03940
2:13−cv−04172
2:13−cv−04358
2:17−cv−00413
2:13−cv−04596
2:13−cv−04554
2:13−cv−04726
2:13−cv−04824
2:13−cv−04826
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 5 of 42 PageID #: 15559
2:13−cv−04832
2:17−cv−02925
2:18−cv−00850
2:18−cv−00852
2:18−cv−00853
2:18−cv−00854
2:18−cv−00856
2:18−cv−00857
2:18−cv−00858
2:13−cv−05901
2:15−cv−04217
2:13−cv−05886
2:18−cv−00893
2:18−cv−00894
2:13−cv−06214
2:13−cv−06349
2:13−cv−06518
2:18−cv−00937
2:13−cv−06702
2:18−cv−00945
2:13−cv−06802
2:13−cv−06860
2:18−cv−01030
2:13−cv−07262
2:13−cv−07222
2:13−cv−07246
2:13−cv−07247
2:13−cv−07248
2:13−cv−07252
2:13−cv−07340
2:13−cv−07532
2:14−cv−12347
2:13−cv−07766
2:13−cv−07769
2:18−cv−00974
2:13−cv−07875
2:18−cv−00972
2:13−cv−08011
2:13−cv−08070
2:13−cv−08270
2:13−cv−08274
2:13−cv−08259
2:13−cv−08263
2:13−cv−08268
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 6 of 42 PageID #: 15560
2:18−cv−01551
2:13−cv−08384
2:13−cv−08482
2:13−cv−08674
2:13−cv−08727
2:18−cv−00991
2:12−cv−08834
2:13−cv−15684
2:13−cv−09183
2:13−cv−09184
2:13−cv−09247
2:13−cv−09300
2:13−cv−15325
2:13−cv−09572
2:13−cv−09643
2:13−cv−09725
2:13−cv−19331
2:13−cv−23929
2:13−cv−09790
2:13−cv−24118
2:13−cv−10030
2:13−cv−10035
2:13−cv−10033
2:13−cv−10032
2:17−cv−02058
2:13−cv−30170
2:13−cv−10177
2:13−cv−10501
2:13−cv−10600
2:13−cv−10450
2:13−cv−10608
2:13−cv−10633
2:13−cv−10672
2:13−cv−10620
2:13−cv−10656
2:18−cv−01146
2:13−cv−10649
2:13−cv−10729
2:13−cv−10804
2:13−cv−10846
2:13−cv−10956
2:17−cv−03426
2:13−cv−11092
2:13−cv−11087
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 7 of 42 PageID #: 15561
2:13−cv−11091
2:13−cv−32150
2:13−cv−11080
2:16−cv−06408
2:13−cv−11196
2:12−cv−04045
2:13−cv−11240
2:13−cv−11267
2:13−cv−11269
2:13−cv−11272
2:13−cv−11274
2:13−cv−21252
2:13−cv−23255
2:13−cv−11726
2:13−cv−11715
2:13−cv−12057
2:13−cv−12092
2:13−cv−12166
2:13−cv−12172
2:13−cv−07298
2:14−cv−04151
2:13−cv−12636
2:13−cv−12710
2:13−cv−12704
2:14−cv−16802
2:14−cv−17652
2:13−cv−13073
2:13−cv−13080
2:13−cv−13188
2:13−cv−13232
2:13−cv−13305
2:13−cv−25003
2:15−cv−04397
2:13−cv−22539
2:15−cv−04517
2:15−cv−04521
2:15−cv−08211
2:13−cv−13462
2:13−cv−13451
2:13−cv−13621
2:13−cv−13855
2:13−cv−13962
2:13−cv−13930
2:13−cv−14009
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 8 of 42 PageID #: 15562
2:13−cv−14085
2:13−cv−14115
2:13−cv−14355
2:13−cv−14319
2:18−cv−01275
2:13−cv−14634
2:16−cv−06025
2:13−cv−14718
2:13−cv−14809
2:12−cv−05135
2:13−cv−14888
2:13−cv−14886
2:13−cv−14913
2:13−cv−15087
2:12−cv−00265
2:18−cv−01295
2:13−cv−15143
2:13−cv−15365
2:13−cv−15293
2:13−cv−15410
2:13−cv−15540
2:13−cv−15653
2:15−cv−04163
2:13−cv−15771
2:13−cv−15716
2:13−cv−15670
2:13−cv−15722
2:13−cv−15727
2:13−cv−15921
2:13−cv−16036
2:13−cv−16175
2:13−cv−16273
2:13−cv−16299
2:13−cv−16317
2:13−cv−16436
2:13−cv−16593
2:13−cv−16595
2:13−cv−16878
2:13−cv−29781
2:13−cv−16867
2:13−cv−16936
2:13−cv−16681
2:13−cv−16859
2:13−cv−17012
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 9 of 42 PageID #: 15563
2:13−cv−17013
2:13−cv−17460
2:13−cv−17475
2:17−cv−03453
2:13−cv−17566
2:13−cv−17427
2:13−cv−12013
2:13−cv−17631
2:13−cv−17886
2:12−cv−01806
2:12−cv−04227
2:13−cv−22311
2:13−cv−18757
2:13−cv−18603
2:13−cv−18652
2:17−cv−02123
2:13−cv−18877
2:13−cv−19045
2:13−cv−18881
2:13−cv−19143
2:13−cv−19305
2:13−cv−19306
2:13−cv−19313
2:13−cv−19177
2:13−cv−19133
2:13−cv−19725
2:17−cv−03338
2:13−cv−20008
2:13−cv−20166
2:13−cv−20168
2:17−cv−03514
2:13−cv−20332
2:13−cv−19562
2:13−cv−20333
2:13−cv−20337
2:17−cv−02781
2:13−cv−20079
2:13−cv−20646
2:13−cv−20787
2:13−cv−20807
2:13−cv−20784
2:13−cv−20905
2:13−cv−20907
2:13−cv−20911
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 10 of 42 PageID #: 15564
2:13−cv−20902
2:13−cv−20904
2:15−cv−12274
2:13−cv−21112
2:15−cv−04441
2:17−cv−02141
2:13−cv−21351
2:13−cv−21483
2:13−cv−21854
2:13−cv−21957
2:13−cv−21986
2:16−cv−02054
2:13−cv−22040
2:13−cv−19692
2:13−cv−22047
2:13−cv−22056
2:13−cv−22087
2:13−cv−22134
2:19−cv−00080
2:17−cv−00524
2:13−cv−22370
2:13−cv−22420
2:13−cv−22545
2:13−cv−22567
2:13−cv−22565
2:13−cv−22632
2:13−cv−22636
2:13−cv−22695
2:13−cv−22681
2:13−cv−22692
2:13−cv−22831
2:13−cv−22847
2:13−cv−22928
2:13−cv−23100
2:13−cv−23268
2:13−cv−23274
2:13−cv−23376
2:17−cv−04543
2:17−cv−04556
2:13−cv−26408
2:13−cv−23505
2:13−cv−06124
2:13−cv−23706
2:13−cv−23712
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 11 of 42 PageID #: 15565
2:13−cv−23717
2:13−cv−23744
2:13−cv−23855
2:13−cv−23995
2:13−cv−24150
2:13−cv−24191
2:13−cv−24259
2:13−cv−24258
2:19−cv−00164
2:13−cv−24588
2:17−cv−02159
2:12−cv−01926
2:13−cv−24715
2:17−cv−02160
2:17−cv−02167
2:13−cv−24805
2:13−cv−25040
2:14−cv−06252
2:14−cv−14242
2:13−cv−25155
2:13−cv−25095
2:17−cv−02161
2:13−cv−25272
2:13−cv−25266
2:13−cv−25339
2:13−cv−25468
2:13−cv−25537
2:13−cv−25625
2:13−cv−25626
2:13−cv−25628
2:17−cv−03526
2:13−cv−26358
2:17−cv−02199
2:13−cv−26736
2:19−cv−00266
2:17−cv−02208
2:17−cv−03866
2:13−cv−27099
2:13−cv−27100
2:13−cv−27200
2:13−cv−27185
2:13−cv−27542
2:13−cv−27605
2:13−cv−27654
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 12 of 42 PageID #: 15566
2:17−cv−02183
2:19−cv−00299
2:13−cv−28084
2:13−cv−28247
2:13−cv−28382
2:13−cv−01460
2:13−cv−28452
2:13−cv−28793
2:13−cv−28794
2:13−cv−29042
2:17−cv−00549
2:13−cv−29593
2:13−cv−29509
2:13−cv−29512
2:13−cv−29525
2:13−cv−29779
2:13−cv−29782
2:16−cv−04171
2:13−cv−30195
2:13−cv−30196
2:13−cv−30600
2:13−cv−30754
2:17−cv−03764
2:13−cv−31020
2:13−cv−31006
2:13−cv−31271
2:13−cv−31636
2:13−cv−31570
2:13−cv−31715
2:13−cv−31705
2:13−cv−31762
2:13−cv−31812
2:13−cv−31821
2:13−cv−31941
2:13−cv−32015
2:13−cv−32341
2:14−cv−23325
2:15−cv−05222
2:15−cv−06674
2:13−cv−32395
2:15−cv−11005
2:16−cv−02472
2:16−cv−05802
2:16−cv−11702
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 13 of 42 PageID #: 15567
2:17−cv−00598
2:13−cv−32824
2:13−cv−32954
2:13−cv−32910
2:13−cv−32916
2:13−cv−33280
2:13−cv−33277
2:13−cv−33443
2:13−cv−33420
2:13−cv−33436
2:17−cv−03868
2:14−cv−21528
2:14−cv−00058
2:14−cv−00059
2:14−cv−00060
2:14−cv−00064
2:14−cv−00055
2:13−cv−19055
2:14−cv−00374
2:13−cv−00134
2:14−cv−00386
2:14−cv−00354
2:14−cv−00755
2:14−cv−00750
2:13−cv−13714
2:14−cv−01045
2:14−cv−01060
2:14−cv−01379
2:14−cv−01381
2:14−cv−01382
2:14−cv−01376
2:14−cv−01383
2:14−cv−01378
2:14−cv−01384
2:14−cv−01385
2:14−cv−01386
2:14−cv−01388
2:14−cv−01694
2:14−cv−01855
2:13−cv−01128
2:15−cv−06224
2:14−cv−02254
2:13−cv−16990
2:16−cv−06525
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 14 of 42 PageID #: 15568
2:14−cv−11927
2:14−cv−02090
2:17−cv−00602
2:14−cv−02536
2:17−cv−02265
2:14−cv−03449
2:17−cv−02176
2:14−cv−02945
2:14−cv−02952
2:14−cv−04201
2:17−cv−03871
2:14−cv−05497
2:14−cv−05504
2:14−cv−06219
2:14−cv−07191
2:14−cv−07284
2:14−cv−07414
2:14−cv−07124
2:14−cv−07458
2:14−cv−07706
2:13−cv−08672
2:15−cv−15252
2:14−cv−08064
2:17−cv−00631
2:14−cv−09354
2:14−cv−09418
2:14−cv−09559
2:14−cv−09501
2:14−cv−09839
2:14−cv−09986
2:14−cv−10191
2:14−cv−10298
2:17−cv−03597
2:17−cv−03598
2:14−cv−10641
2:14−cv−10731
2:14−cv−10884
2:17−cv−03607
2:14−cv−11347
2:14−cv−11434
2:17−cv−03939
2:14−cv−11689
2:14−cv−12183
2:14−cv−12199
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 15 of 42 PageID #: 15569
2:14−cv−12277
2:14−cv−12407
2:14−cv−12593
2:14−cv−12789
2:14−cv−12908
2:17−cv−03621
2:14−cv−13055
2:14−cv−13328
2:14−cv−13951
2:14−cv−14101
2:14−cv−14089
2:14−cv−14081
2:14−cv−14182
2:14−cv−14441
2:14−cv−14666
2:14−cv−14800
2:14−cv−15094
2:14−cv−15380
2:14−cv−15434
2:12−cv−08494
2:14−cv−16082
2:14−cv−16211
2:17−cv−02381
2:14−cv−16295
2:17−cv−03893
2:14−cv−16620
2:14−cv−16787
2:17−cv−03641
2:14−cv−16852
2:13−cv−02136
2:13−cv−06420
2:13−cv−09706
2:14−cv−17174
2:14−cv−17181
2:14−cv−17153
2:14−cv−17169
2:14−cv−17303
2:14−cv−17337
2:14−cv−17367
2:17−cv−00707
2:14−cv−17995
2:14−cv−18220
2:14−cv−18321
2:14−cv−18264
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 16 of 42 PageID #: 15570
2:14−cv−18414
2:13−cv−19382
2:14−cv−18705
2:14−cv−19117
2:14−cv−19943
2:14−cv−19947
2:14−cv−20060
2:14−cv−20233
2:14−cv−20380
2:14−cv−20472
2:14−cv−20731
2:14−cv−20783
2:17−cv−01817
2:14−cv−21183
2:14−cv−21299
2:14−cv−21296
2:14−cv−21966
2:14−cv−22360
2:14−cv−22529
2:14−cv−22690
2:14−cv−22930
2:16−cv−08885
2:14−cv−23151
2:14−cv−23361
2:14−cv−23112
2:14−cv−23300
2:14−cv−23512
2:14−cv−23938
2:14−cv−23939
2:14−cv−24011
2:14−cv−24222
2:14−cv−24207
2:14−cv−24320
2:14−cv−24289
2:14−cv−24497
2:14−cv−24479
2:14−cv−24623
2:14−cv−24748
2:14−cv−25030
2:14−cv−25113
2:14−cv−25159
2:14−cv−25604
2:14−cv−25732
2:14−cv−25743
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 17 of 42 PageID #: 15571
2:14−cv−26048
2:14−cv−26096
2:14−cv−26214
2:14−cv−26340
2:14−cv−27048
2:14−cv−27229
2:17−cv−01831
2:14−cv−27260
2:14−cv−27261
2:14−cv−27262
2:14−cv−27267
2:14−cv−27281
2:14−cv−27445
2:14−cv−27487
2:14−cv−27651
2:14−cv−27697
2:14−cv−27841
2:14−cv−27926
2:14−cv−28346
2:14−cv−28383
2:14−cv−28384
2:14−cv−12626
2:14−cv−28490
2:14−cv−28501
2:14−cv−28503
2:14−cv−28515
2:14−cv−28532
2:14−cv−28533
2:14−cv−28536
2:14−cv−28538
2:14−cv−28539
2:14−cv−28542
2:14−cv−28544
2:14−cv−28545
2:14−cv−28548
2:14−cv−28620
2:14−cv−28635
2:14−cv−29089
2:14−cv−29091
2:14−cv−29096
2:14−cv−29129
2:14−cv−29115
2:14−cv−29117
2:14−cv−29124
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 18 of 42 PageID #: 15572
2:14−cv−29125
2:14−cv−29126
2:14−cv−29128
2:14−cv−29130
2:14−cv−29132
2:14−cv−29133
2:14−cv−29136
2:14−cv−29138
2:14−cv−29141
2:14−cv−29146
2:14−cv−29174
2:14−cv−08564
2:14−cv−29428
2:14−cv−29458
2:14−cv−29513
2:14−cv−29556
2:14−cv−29620
2:14−cv−29621
2:14−cv−29999
2:14−cv−30122
2:14−cv−30125
2:14−cv−30128
2:14−cv−30849
2:14−cv−30883
2:14−cv−31166
2:14−cv−31198
2:14−cv−31208
2:15−cv−00080
2:15−cv−00258
2:15−cv−00257
2:15−cv−00385
2:15−cv−00391
2:15−cv−00541
2:13−cv−01573
2:15−cv−00696
2:15−cv−00701
2:15−cv−00702
2:15−cv−00703
2:15−cv−00706
2:15−cv−00708
2:15−cv−00801
2:15−cv−00818
2:15−cv−00848
2:15−cv−00905
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 19 of 42 PageID #: 15573
2:15−cv−00911
2:15−cv−00928
2:15−cv−00930
2:15−cv−00932
2:15−cv−00976
2:15−cv−01062
2:15−cv−01063
2:15−cv−01066
2:15−cv−01064
2:15−cv−01356
2:15−cv−01436
2:15−cv−01541
2:15−cv−01599
2:15−cv−01630
2:15−cv−01776
2:15−cv−01768
2:15−cv−02394
2:15−cv−02413
2:15−cv−02446
2:15−cv−02450
2:15−cv−02493
2:15−cv−02535
2:13−cv−02392
2:15−cv−02652
2:15−cv−02655
2:15−cv−02656
2:15−cv−02800
2:15−cv−02875
2:15−cv−02877
2:15−cv−02880
2:15−cv−02905
2:15−cv−02933
2:15−cv−03037
2:15−cv−03036
2:15−cv−03182
2:15−cv−03184
2:15−cv−03272
2:17−cv−02485
2:15−cv−03269
2:15−cv−03305
2:15−cv−03306
2:15−cv−03317
2:15−cv−03328
2:15−cv−03349
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 20 of 42 PageID #: 15574
2:15−cv−03919
2:15−cv−04194
2:15−cv−04275
2:15−cv−04274
2:15−cv−04301
2:15−cv−04302
2:15−cv−04365
2:15−cv−04367
2:15−cv−04369
2:15−cv−04394
2:15−cv−04373
2:15−cv−04375
2:15−cv−04404
2:15−cv−04396
2:15−cv−04360
2:15−cv−04412
2:15−cv−04923
2:15−cv−05185
2:15−cv−05202
2:15−cv−05211
2:15−cv−05220
2:15−cv−05261
2:15−cv−05324
2:15−cv−05600
2:15−cv−05597
2:15−cv−05599
2:15−cv−05842
2:15−cv−05910
2:15−cv−05911
2:15−cv−05913
2:15−cv−05914
2:15−cv−06033
2:15−cv−06063
2:15−cv−06125
2:15−cv−06253
2:15−cv−06506
2:13−cv−11062
2:15−cv−06966
2:15−cv−06967
2:15−cv−07095
2:15−cv−07117
2:15−cv−07107
2:15−cv−07108
2:15−cv−07109
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 21 of 42 PageID #: 15575
2:15−cv−07126
2:15−cv−07038
2:15−cv−07113
2:15−cv−07115
2:15−cv−07116
2:17−cv−03704
2:15−cv−07481
2:17−cv−00745
2:15−cv−07505
2:15−cv−07519
2:15−cv−07520
2:15−cv−07523
2:15−cv−07583
2:15−cv−07603
2:15−cv−07647
2:15−cv−07707
2:15−cv−07759
2:15−cv−07789
2:15−cv−07928
2:15−cv−08082
2:15−cv−08094
2:15−cv−08113
2:15−cv−08089
2:15−cv−08091
2:15−cv−08119
2:15−cv−08133
2:15−cv−08109
2:15−cv−08276
2:15−cv−08394
2:15−cv−08398
2:15−cv−08439
2:15−cv−08553
2:15−cv−08736
2:15−cv−08668
2:15−cv−08952
2:15−cv−09326
2:15−cv−09448
2:15−cv−09555
2:15−cv−09652
2:15−cv−09764
2:15−cv−11084
2:15−cv−11247
2:15−cv−11284
2:15−cv−11296
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 22 of 42 PageID #: 15576
2:15−cv−11140
2:15−cv−11324
2:15−cv−11337
2:15−cv−11333
2:14−cv−06320
2:15−cv−11666
2:15−cv−11658
2:15−cv−11659
2:15−cv−11810
2:15−cv−11883
2:15−cv−11909
2:15−cv−11910
2:15−cv−11930
2:15−cv−11999
2:15−cv−11996
2:17−cv−03712
2:15−cv−12478
2:15−cv−12513
2:15−cv−12541
2:15−cv−12633
2:15−cv−12667
2:15−cv−12751
2:15−cv−12752
2:15−cv−12902
2:15−cv−12908
2:15−cv−12937
2:15−cv−12934
2:15−cv−12993
2:15−cv−13080
2:15−cv−13125
2:15−cv−13120
2:15−cv−13111
2:15−cv−13118
2:15−cv−13115
2:15−cv−13116
2:15−cv−13119
2:15−cv−13135
2:15−cv−13211
2:15−cv−13234
2:15−cv−13288
2:15−cv−13289
2:15−cv−13306
2:15−cv−13307
2:15−cv−13296
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 23 of 42 PageID #: 15577
2:15−cv−13303
2:15−cv−13305
2:15−cv−13299
2:15−cv−13404
2:15−cv−13660
2:15−cv−13661
2:15−cv−13839
2:15−cv−13890
2:15−cv−13941
2:15−cv−13965
2:15−cv−14036
2:15−cv−02021
2:15−cv−14159
2:15−cv−14339
2:15−cv−14349
2:15−cv−14404
2:15−cv−14436
2:15−cv−14485
2:15−cv−14522
2:15−cv−14545
2:15−cv−14554
2:15−cv−14756
2:15−cv−14848
2:15−cv−14929
2:15−cv−14968
2:15−cv−15333
2:15−cv−15404
2:15−cv−15593
2:15−cv−15749
2:15−cv−15793
2:15−cv−15790
2:15−cv−15975
2:15−cv−16096
2:15−cv−16155
2:15−cv−16176
2:15−cv−16305
2:15−cv−16353
2:15−cv−16421
2:15−cv−16549
2:16−cv−00178
2:16−cv−00230
2:16−cv−00231
2:16−cv−00236
2:16−cv−00238
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 24 of 42 PageID #: 15578
2:16−cv−00280
2:16−cv−00294
2:16−cv−00349
2:16−cv−00360
2:16−cv−00384
2:16−cv−00505
2:16−cv−00501
2:16−cv−00502
2:16−cv−00543
2:16−cv−00583
2:16−cv−00492
2:14−cv−14091
2:16−cv−00935
2:16−cv−01156
2:16−cv−01314
2:16−cv−01525
2:16−cv−01497
2:16−cv−01502
2:16−cv−01671
2:16−cv−01705
2:16−cv−01755
2:16−cv−01909
2:16−cv−02481
2:13−cv−32566
2:16−cv−02466
2:16−cv−02467
2:16−cv−02536
2:16−cv−02579
2:16−cv−02692
2:14−cv−16874
2:16−cv−02833
2:16−cv−02839
2:16−cv−02962
2:12−cv−05332
2:16−cv−03253
2:16−cv−03358
2:16−cv−03412
2:16−cv−03562
2:16−cv−03726
2:16−cv−03761
2:16−cv−03798
2:16−cv−03889
2:16−cv−03894
2:16−cv−03929
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 25 of 42 PageID #: 15579
2:16−cv−03919
2:16−cv−03920
2:16−cv−03921
2:16−cv−03976
2:16−cv−04193
2:16−cv−05454
2:16−cv−04362
2:13−cv−09185
2:14−cv−29254
2:13−cv−14272
2:13−cv−28616
2:12−md−02327
2:16−cv−04866
2:16−cv−05175
2:16−cv−05286
2:16−cv−05417
2:17−cv−00846
2:16−cv−05613
2:16−cv−05701
2:13−cv−32142
2:16−cv−05840
2:16−cv−06140
2:16−cv−06176
2:18−cv−01550
2:16−cv−06210
2:16−cv−06252
2:16−cv−06293
2:16−cv−06334
2:16−cv−06473
2:16−cv−06459
2:16−cv−06765
2:16−cv−06711
2:16−cv−06785
2:16−cv−06807
2:16−cv−06790
2:17−cv−00878
2:17−cv−00881
2:16−cv−07055
2:16−cv−07137
2:16−cv−07233
2:16−cv−07230
2:13−cv−19980
2:16−cv−07605
2:14−cv−17089
         Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 26 of 42 PageID #: 15580
2:16−cv−07731
2:13−cv−13630
2:16−cv−08000
2:16−cv−08011
2:16−cv−08013
2:16−cv−08070
2:16−cv−08164
2:16−cv−08237
2:16−cv−08248
2:16−cv−08411
2:14−cv−18418
2:16−cv−08737
2:16−cv−08743
2:16−cv−08888
2:16−cv−08879
2:16−cv−08923
2:16−cv−08898
2:17−cv−00913
2:16−cv−09003
2:17−cv−00922
2:16−cv−09049
2:16−cv−09069
2:16−cv−09071
2:16−cv−09128
2:16−cv−09086
2:12−cv−08269
2:16−cv−09283
2:16−cv−09378
2:16−cv−09488
2:16−cv−09521
2:16−cv−09525
2:16−cv−09522
2:16−cv−09513
2:16−cv−09651
2:16−cv−09839
2:16−cv−09883
2:16−cv−10117
2:16−cv−10178
2:12−cv−06686
2:16−cv−10320
2:16−cv−10321
2:16−cv−10326
2:16−cv−10467
2:15−cv−00864
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 27 of 42 PageID #: 15581
2:16−cv−10680
2:16−cv−10713
2:16−cv−10810
2:17−cv−01897
2:16−cv−10955
2:16−cv−10988
2:16−cv−11039
2:16−cv−11121
2:16−cv−11126
2:16−cv−11306
2:16−cv−11677
2:16−cv−08215
2:16−cv−11980
2:16−cv−11928
2:16−cv−12028
2:16−cv−12024
2:16−cv−12132
2:16−cv−12218
2:16−cv−12232
2:16−cv−12322
2:16−cv−12479
2:14−cv−22519
2:16−cv−12530
2:16−cv−12548
2:16−cv−12566
2:16−cv−12554
2:16−cv−12663
2:16−cv−12783
2:17−cv−00061
2:17−cv−00158
2:17−cv−00995
2:17−cv−01091
2:17−cv−01121
2:17−cv−01123
2:17−cv−01118
2:17−cv−01102
2:17−cv−01207
2:13−cv−32770
2:17−cv−01259
2:12−cv−08135
2:13−cv−12719
2:17−cv−01380
2:17−cv−01431
2:17−cv−01524
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 28 of 42 PageID #: 15582
2:17−cv−01519
2:17−cv−01536
2:17−cv−01898
2:17−cv−01609
2:17−cv−01610
2:17−cv−01612
2:17−cv−01621
2:17−cv−01623
2:17−cv−01625
2:17−cv−01807
2:17−cv−01809
2:17−cv−01818
2:17−cv−01892
2:17−cv−01893
2:17−cv−01895
2:17−cv−01896
2:17−cv−01903
2:14−cv−07398
2:14−cv−15950
2:17−cv−01929
2:17−cv−01948
2:17−cv−01949
2:17−cv−01956
2:17−cv−01960
2:17−cv−01951
2:17−cv−01952
2:17−cv−01967
2:14−cv−10404
2:17−cv−01971
2:17−cv−02623
2:17−cv−02637
2:17−cv−02667
2:17−cv−02668
2:13−cv−30481
2:17−cv−02665
2:17−cv−02677
2:17−cv−02702
2:17−cv−02842
2:17−cv−02851
2:17−cv−02854
2:17−cv−02870
2:17−cv−02919
2:17−cv−02945
2:13−cv−01947
          Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 29 of 42 PageID #: 15583
   2:17−cv−03056
   2:17−cv−03236
   2:17−cv−03237
   2:17−cv−03239
   2:17−cv−03240
   2:17−cv−03245
   2:17−cv−03300
Cause: 28:1332 Diversity−Product Liability
Plaintiff
Maxine Shull                                   represented by Christopher W. Cantrell
                                                              DOYLE LOWTHER
                                                              Suite 275
                                                              4400 NE 77th Avenue
                                                              Vancouver, WA 98662
                                                              360/818−9320
                                                              Fax: 360/450−3116
                                                              Email: ccantrell@doylelowther.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             John Lowther
                                                             DOYLE LOWTHER
                                                             Suite 275
                                                             4400 NE 77th Avenue
                                                             Vancouver, WA 98662
                                                             360/818−9320
                                                             Fax: 360/450−3116
                                                             Email: john@doylelowther.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             William J. Doyle , II
                                                             DOYLE LOWTHER
                                                             Suite 275
                                                             4400 NE 77th Avenue
                                                             Vancouver, WA 98662
                                                             360/818−9320
                                                             Fax: 360/818−9320
                                                             Email: bill@doylelowther.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Thomas Shull                                   represented by Christopher W. Cantrell
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             John Lowther
                                                             (See above for address)
                                                             LEAD ATTORNEY

               Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 30 of 42 PageID #: 15584
                                                        ATTORNEY TO BE NOTICED

                                                        William J. Doyle , II
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED


V.
Defendant
C. R. Bard, Inc.                            represented by Deborah A. Moeller
TERMINATED: 04/05/2018                                     SHOOK HARDY BACON
                                                           2555 Grand Boulevard
                                                           Kansas City, MO 64108
                                                           816/474−6550
                                                           Fax: 816/421−5547
                                                           Email: ckirk@shb.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Marc E. Williams
                                                        NELSON MULLINS RILEY &
                                                        SCARBOROUGH
                                                        P. O. Box 1856
                                                        Huntington, WV 25719−1856
                                                        304/526−3500
                                                        Fax: 304/526−3599
                                                        Email: marc.williams@nelsonmullins.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Matthew B. Lerner
                                                        NELSON MULLINS RILEY &
                                                        SCARBOROUGH
                                                        Suite 1700
                                                        201 17th Street, NW
                                                        Atlanta, GA 30363
                                                        404/322−6000
                                                        Fax: 404/322−6050
                                                        Email: matthew.lerner@nelsonmullins.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Melissa Foster Bird
                                                        NELSON MULLINS RILEY &
                                                        SCARBOROUGH
                                                        P. O. Box 1856
                                                        Huntington, WV 25719−1856
                                                        304/526−3500
                                                        Fax: 304/526−3599
                                                        Email: melissa.fosterbird@nelsonmullins.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

            Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 31 of 42 PageID #: 15585
                                                           Richard B. North , Jr.
                                                           NELSON MULLINS RILEY &
                                                           SCARBOROUGH
                                                           Suite 1700
                                                           201 17th Street, NW
                                                           Atlanta, GA 30363
                                                           404/322−6000
                                                           Fax: 404/322−6050
                                                           Email: richard.north@nelsonmullins.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Taylor Tapley Daly
                                                           NELSON MULLINS RILEY &
                                                           SCARBOROUGH
                                                           Suite 1700
                                                           201 17th Street, NW
                                                           Atlanta, GA 30363
                                                           404/322−6000
                                                           Fax: 404/322−6050
                                                           Email: taylor.daly@nelsonmullins.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
Tissue Science Laboratories Limited          represented by Deborah A. Moeller
TERMINATED: 04/05/2018                                      (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
Johnson & Johnson Co., Inc.                  represented by Christy D. Jones
TERMINATED: 12/26/2012                                      BUTLER SNOW
                                                            P. O. Box 6010
                                                            Ridgeland, MS 39158−6010
                                                            601/948−5711
                                                            Fax: 601/985−4500
                                                            Email: christy.jones@butlersnow.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                           David B. Thomas
                                                           THOMAS COMBS & SPANN
                                                           P. O. Box 3824
                                                           Charleston, WV 25338−3824
                                                           304/414−1800
                                                           Fax: 304/414−1801
                                                           Email: dthomas@tcspllc.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 32 of 42 PageID #: 15586
                                                               Philip J. Combs
                                                               THOMAS COMBS & SPANN
                                                               P. O. Box 3824
                                                               Charleston, WV 25338−3824
                                                               304/414−1800
                                                               Fax: 304/414−1801
                                                               Email: pcombs@tcspllc.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Susan M. Robinson
                                                               THOMAS COMBS & SPANN
                                                               P. O. Box 3824
                                                               Charleston, WV 25338−3824
                                                               304/414−1800
                                                               Fax: 304/414−1801
                                                               Email: srobinson@tcspllc.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Kari L. Sutherland
                                                               BUTLER SNOW
                                                               P. O. Box 1138
                                                               Oxford, MS 38655
                                                               901/680−7354
                                                               Fax: 901/680−7201
                                                               Email: kari.sutherland@butlersnow.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Laura H. Dixon
                                                               BUTLER SNOW
                                                               P. O. Box 6010
                                                               Ridgeland, MS 39158−6010
                                                               601/985−4584
                                                               Fax: 601/985−4500
                                                               Email: laura.dixon@butlersnow.com
                                                               TERMINATED: 05/06/2014
                                                               ATTORNEY TO BE NOTICED

                                                               William M. Gage
                                                               BUTLER SNOW
                                                               P. O. Box 6010
                                                               Ridgeland, MS 39158−6010
                                                               601/985−4561
                                                               Fax: 601/985−4500
                                                               Email: william.gage@butlersnow.com
                                                               ATTORNEY TO BE NOTICED

Defendant
Ethicon, Inc.                                   represented by Christy D. Jones
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 33 of 42 PageID #: 15587
                                                               ATTORNEY TO BE NOTICED

                                                               David B. Thomas
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Philip J. Combs
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Susan M. Robinson
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Anita Modak−Truran
                                                               BUTLER SNOW
                                                               Suite 1600
                                                               150 Third Avenue South
                                                               Nashville, TN 37201
                                                               615−651−6700
                                                               Fax: 615−651−6701
                                                               Email: anita.modak−truran@butlersnow.com
                                                               ATTORNEY TO BE NOTICED

                                                               Kari L. Sutherland
                                                               (See above for address)
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Laura H. Dixon
                                                               (See above for address)
                                                               TERMINATED: 05/06/2014
                                                               ATTORNEY TO BE NOTICED

                                                               William M. Gage
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
Ethicon Women's Health and Urology            represented by William M. Gage
TERMINATED: 12/26/2012                                       (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Gynecare                                      represented by William M. Gage
a Division of Ethicon, Inc.                                  (See above for address)
TERMINATED: 12/26/2012                                       ATTORNEY TO BE NOTICED

Defendant
Johnson & Johnson                             represented by
              Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 34 of 42 PageID #: 15588
                                                                     Christy D. Jones
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     David B. Thomas
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Philip J. Combs
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Susan M. Robinson
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                     Anita Modak−Truran
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                     Kari L. Sutherland
                                                                     (See above for address)
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                     Laura H. Dixon
                                                                     (See above for address)
                                                                     TERMINATED: 05/06/2014
                                                                     ATTORNEY TO BE NOTICED

                                                                     William M. Gage
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED


Date Filed      #   Docket Text

06/25/2012     Ï1   COMPLAINT. Filing Fee $350.00. Receipt # 0425−1885303. (Attachment: # 1 Civil Cover Sheet)
                    (lca) (Entered: 06/26/2012)

06/26/2012     Ï2   SUMMONS ISSUED by the Clerk on behalf of Thomas Shull and Maxine Shull for Ethicon, Inc.
                    and Johnson & Johnson Co., Inc., re: 1 Complaint, returnable 21 days. Original Summons and 2
                    copies for each defendant mailed to William J. Doyle II for service. (lca)

06/26/2012     Ï3   TRANSMITTED PRETRIAL ORDER #41 (Discovery Scheduling Order for Group 1A Cases)
                    entered on 06/19/2012 in MDL 2187 to attorneys in member case. (klc)

06/28/2012     Ï4   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Melissa Foster Bird on behalf of C. R. Bard, Inc.. (Bird, Melissa)

06/28/2012     Ï5
             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 35 of 42 PageID #: 15589
                     NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Marc E. Williams on behalf of C. R. Bard, Inc.. (Williams, Marc)

06/28/2012     Ï6    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Taylor Tapley Daly on behalf of C. R. Bard, Inc.. (Daly, Taylor)

06/28/2012     Ï7    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Matthew B. Lerner on behalf of C. R. Bard, Inc.. (Lerner, Matthew)

06/28/2012     Ï8    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Richard B. North, Jr on behalf of C. R. Bard, Inc.. (North, Richard)

07/18/2012     Ï9    SUMMONS RETURNED EXECUTED for Ethicon, Inc., re: 1 Complaint. Ethicon, Inc. served on
                     7/2/2012, answer due 7/23/2012. Summons served on Chris Lionette. (Doyle, William) (Modified
                     on 7/22/2012 to remove text regarding service on Ethicon Women's Health and Urology; party
                     served: Ethicon, Inc.)(skh).

07/18/2012    Ï 10   SUMMONS RETURNED EXECUTED for Johnson & Johnson Co., Inc., re: 1 Complaint. Johnson
                     & Johnson Co., Inc. served on 7/2/2012, answer due 7/23/2012. Summons served on Chris Lionette.
                     (Doyle, William)

07/18/2012    Ï 11   WAIVER OF SERVICE EXECUTED. Waiver signed by Richard B. North, Jr. on 6/27/12. C. R.
                     Bard, Inc. waiver mailed on 6/26/2012, answer due 8/27/2012. (Doyle, William)

07/20/2012    Ï 12   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Christy D. Jones on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Jones, Christy)

07/23/2012    Ï 13   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by William M. Gage on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Gage, William)

07/23/2012    Ï 14   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Kari L. Sutherland on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Sutherland, Kari)

07/24/2012    Ï 15   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Laura H. Dixon on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Dixon, Laura)

07/26/2012    Ï 16   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by David B. Thomas on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Thomas, David)

07/26/2012    Ï 17   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Philip J. Combs on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Combs, Philip)

07/26/2012    Ï 18   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Susan M. Robinson on behalf of Ethicon, Inc., Johnson & Johnson Co., Inc.. (Robinson, Susan)

08/10/2012    Ï 19   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                     by Deborah A. Moeller on behalf of C. R. Bard, Inc., Tissue Science Laboratories Limited.
                     (Moeller, Deborah)

09/07/2012    Ï 20   WAIVER OF SERVICE EXECUTED. Waiver signed by Deborah A. Moeller on 7/27/12. Tissue
                     Science Laboratories Limited waiver mailed on 6/26/2012, answer due 8/27/2012. (Doyle, William)

12/26/2012    Ï 21   AMENDED SHORT FORM COMPLAINT filed by Maxine Shull, Thomas Shull against C. R.
                     Bard, Inc. ("Bard"), Tissue Science Laboratories Limited ("TSL"), Ethicon, Inc., Johnson &
                     Johnson. (Doyle, William)

05/06/2014    Ï 22   ORDER: Based on representation of counsel that Laura H. Dixon no longer represents any party in
                     this MDL or any party in any member case, the above−named counsel is terminated where she
                     appears as counsel for any party in this MDL and in any member case. Signed by Judge Joseph R.
             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 36 of 42 PageID #: 15590
                     Goodwin on 5/6/2014. (cc: attys; any unrepresented party) (klc) (Entered: 05/08/2014)

01/29/2016    Ï 23   ORDER on Motions filed in MDL 2187: denying, as moot, MOTION by Doyle Lowther LLP for
                     Change of Address in MDL No. 2187 and each individual member case in which Doyle Lowther
                     LLP is associated; granting AMENDED MOTION by William J. Doyle II, John Lowther,
                     Christopher W. Cantrell of Doyle Lowther LLP for Change of Address. The Clerk is DIRECTED to
                     update William J. Doyle II, John Lowther, and Chris Cantrell's information, as set forth in the
                     Motion, both on the main master docket and for each individual member case in MDL 2187 with
                     which said attorneys are associated. Signed by Judge Joseph R. Goodwin on 1/29/2016. (cc: attys;
                     any unrepresented party) (mek)

01/30/2018    Ï 24   PRETRIAL ORDER # 275 (Docket Control Order − C. R. Bard Wave 7 Cases) THIS PRETRIAL
                     ORDER SETS MANDATORY DEADLINES FOR MOST OF THE REMAINING C. R.
                     BARD, INC. CASES. The court ORDERS that this Docket Control Order be filed in the main
                     MDL and, as of the time of that filing in every case listed on Exhibit A (hereinafter "Wave 7 cases")
                     becomes subject to the deadlines in this Docket Control Order. The stay on the Covidien Wave 1
                     cases is lifted and the Covidien Wave 1 cases are incorporated in the C. R. Bard Wave 7 cases and
                     subject to this Docket Control Order. The following deadlines apply in all Wave 7 cases: A.
                     Scheduling Deadlines. Plaintiff Fact Sheets due by 3/19/2018, Defendant Fact Sheets due by
                     4/19/2018, Deadline for written discovery requests due by 5/18/2018, Expert disclosure by plaintiffs
                     due by 6/04/2018, Expert disclosure by defendants due by 7/05/2018, Expert disclosure for rebuttal
                     purposes due by 7/23/2018, Deposition deadline and close of discovery due by 9/04/2018, Deadline
                     to file list of general causation experts in each individual Wave 7 case due by 9/11/2018, Filing of
                     Dispositive Motions due by 9/21/2018, Response to Dispositive Motions due by 10/05/2018, Reply
                     to response to dispositive motions due by 10/12/2018, Filing of Daubert motions due by 10/05/2018,
                     Responses to Daubert motions due by 10/19/2018, and Reply to response to Daubert motions due by
                     10/26/2018. B.4. Confidential Documents. In the event there are issues related to sealing of
                     confidential documents that the parties are unable to resolve, they must be brought to the court's
                     attention in a consolidated manner as follows: Any consolidated motion to seal is due on or before
                     8/10/2018, and any response is due by 8/24/2018. Any reply is due by 8/31/2018. C.1. Venue
                     Recommendations. By no later than 8/27/2018 the parties shall meet and confer concerning the
                     appropriate venue for each of the cases, and the parties are ORDERED to submit joint venue
                     recommendations to the court by 9/03/2018. Additional directives are set forth herein. Signed by
                     Judge Joseph R. Goodwin on 1/30/2018. (cc: Clerk of the JPMDL; attys; any unrepresented party)
                     (REF: MDL 2187; Bard Wave 7 Cases Listed on Exhibit A) (brn)

02/08/2018    Ï 25   NOTICE OF VIDEO DEPOSITION by Maxine Shull, Thomas Shull of Dr. Mark A. Plunkett on
                     3/22/2018 at 10:00 a.m. (Cantrell, Christopher)

04/05/2018    Ï 26   ORDER (Dismissing Defendant C. R. Bard, Inc. and Covidien Entities with Prejudice and
                     Transferring Cases to MDL 2327) directing that (1) the JOINT MOTION by Sofradim Production
                     SAS, Tissue Science Laboratories Limited, Covidien, C. R. Bard, Inc., Certain Plaintiffs to Dismiss
                     Certain Defendants With Prejudice and MOTION TO TRANSFER this member case from MDL
                     2187 C. R. Bard to MDL 2 327 Ethicon filed in MDL 2187 are GRANTED; (2) Defendants Bard
                     and the Covidien entities are DISMISSED WITH PREJUDICE as defendants in the actions listed in
                     Exhibits A through N; (3) these actions are TRANSFERRED to MDL 2327; (4) these actions are
                     now subject to PTO # 280 entered in MDL 2327; and (5) plaintiffs counsel is directed to file the
                     appropriate Amended Short Form Complaint within the time stated in the Motion; the Clerk is
                     directed to (1) disassociate each civil action listed in Exhibits A through N as a member case in
                     MDL 2187 and re−associate it with MDL 2327; (2) file MDL 2327, PTO # 280 in the individual
                     cases listed in Exhibits A through N; and (3) change the 2187 Wave 7 flag to a MDL 2327 Wave 8
                     flag. Signed by Judge Joseph R. Goodwin on 4/5/2018. (cc: attys; any unrepresented party) (REF:
                     MDL 2187; Cases Listed in Exhibits Athrough N) (brn)

04/05/2018    Ï 27   VACATED PURSUANT TO THE 45 ORDER ENTERED ON 10/10/2018: PRETRIAL ORDER #

             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 37 of 42 PageID #: 15591
                     280 (Docket Control Order − Ethicon, Inc. Wave 8 Cases) THIS PRETRIAL ORDER SETS
                     MANDATORY DEADLINES FOR MOST OF THE REMAINING ETHICON, INC. CASES
                     The court ORDERS that this Docket Control Order be filed in the main MDL and, as of the time of
                     that filing in every case listed on Exhibit A (hereinafter "Wave 8 cases") becomes subject to the
                     deadlines in this Docket Control Order. For any cases in the Ethicon, Inc. MDL with a Covidien
                     Wave 1 flag, the stay on the flagged Covidien Wave 1 cases is lifted and the Covidien Wave 1 cases
                     in the Ethicon MDL are incorporated in the Ethicon, Inc., Wave 8 cases and subject to this Docket
                     Control Order. The following deadlines apply in all Wave 8 cases: A. Scheduling Deadlines.
                     Plaintiff Fact Sheets due by 3/19/2018, Defendant Fact Sheets due by 4/19/2018, Deadline for
                     written discovery requests due by 5/18/2018, Expert disclosure by plaintiffs due by 6/04/2018,
                     Expert disclosure by defendants due by 7/05/2018, Expert disclosure for rebuttal purposes due by
                     7/23/2018, Deposition deadline and close of discovery due by 9/04/2018, Deadline to file list of
                     general causation experts in each individual Wave 8 case due by 9/11/2018, Filing of Dispositive
                     Motions due by 9/21/2018, Response to Dispositive Motions due by 10/05/2018, Reply to response
                     to dispositive motions due by 10/12/2018, Filing of Daubert motions due by 10/05/2018, Responses
                     to Daubert motions due by 10/19/2018, and Reply to response to Daubert motions due by
                     10/26/2018. B.4. Confidential Documents. In the event there are issues related to sealing of
                     confidential documents that the parties are unable to resolve, they must be brought to the court's
                     attention in a consolidated manner as follows: Any consolidated motion to seal is due on or before
                     8/10/2018, and any response is due by 8/24/2018. Any reply is due by 8/31/2018. C.1. Venue
                     Recommendations. By no later than 8/27/2018 the parties shall meet and confer concerning the
                     appropriate venue for each of the cases, and the parties are ORDERED to submit joint venue
                     recommendations to the court by 9/03/2018. Additional directives are set forth herein. Signed by
                     Judge Joseph R. Goodwin on 1/30/2018. (cc: Clerk of the JPMDL; attys; any unrepresented party)
                     (REF: MDL 2327; Ethicon Wave 8 Cases Listed on Exhibit A) (mek) (Modified on 10/10/2018 to
                     note order has been vacated) (mek).

05/18/2018    Ï 28   CERTIFICATE OF SERVICE by Ethicon, Inc., Johnson & Johnson for First Set of Interrogatories,
                     Requests for Admission and Requests for Production. (Modak−Truran, Anita)

05/18/2018    Ï 29   CERTIFICATE OF SERVICE by Maxine Shull, Thomas Shull for First Set of Requests for
                     Production, Requests for Admission, and First Set of Interrogatories. (Cantrell, Christopher)

06/04/2018    Ï 30   CERTIFICATE OF SERVICE by Maxine Shull, Thomas Shull for Designation and Disclosure of
                     General and Case−Specific Expert Witnesses. (Cantrell, Christopher)

06/13/2018    Ï 32   PRETRIAL ORDER # 303 (Amended Docket Control Order Ethicon, Inc. Wave 8 Cases) Because
                     the court has determined there was confusion as to expert deadlines, changes have been made to
                     Paragraph A of PTO # 280. The parties are advised that while this order will be entered in the
                     individual cases in the coming days, it is effective as of the day it was entered in the main
                     MDL. The following deadlines immediately apply in all Wave 8 cases: The following deadlines
                     immediately apply in all Wave 8 cases: Plaintiff Fact Sheets due by 03/19/2018; Defendant Fact
                     Sheets due by 04/19/2018; Deadline for written discovery requests due by 05/18/2018; Expert
                     disclosures served by plaintiffs pursuant to Fed. R. Civ. P. 26 as limited by 3.a. of this order due by
                     07/13/2018; Expert disclosure served by defendants pursuant to Fed R. Civ P. 26 as limited by 3.a.
                     of this order due by 08/13/2018; Expert disclosure served for rebuttal pursuant to Fed R. Civ. P. 26
                     as limited by 3.a. of this order due by 08/20/2018; Deposition deadline and close of discovery due
                     by 10/04/2018; Filing of Dispositive Motions due by 10/18/2018; Response to Dispositive Motions
                     due by 10/25/2018; Reply to response to dispositive motions due by 11/01/2018; Filing of Daubert
                     motions due by 10/18/2018; Responses to Daubert motions due by 10/25/2018; Reply to response to
                     Daubert motions due by 11/01/2018. Signed by Judge Joseph R. Goodwin on 6/13/2018. (cc: Clerk
                     of the JPMDL; attys; any unrepresented party) (REF: MDL 2327; Ethicon Wave 8 Cases) (kab)
                     (Entered: 06/19/2018)

06/15/2018    Ï 31   CERTIFICATE OF SERVICE by Ethicon, Inc., Johnson & Johnson for Objections and Responses

             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 38 of 42 PageID #: 15592
                     to Plaintiff's Interrogatories, Requests for Production, and Requests for Admissions.
                     (Modak−Truran, Anita)

06/19/2018    Ï 33   CERTIFICATE OF SERVICE by Maxine Shull, Thomas Shull for Responses and Objections to
                     Ethicon, Inc.s First Set of Requests for Production, Requests for Admission and Interrogatories.
                     (Cantrell, Christopher)

07/15/2018    Ï 34   CERTIFICATE OF SERVICE by Maxine Shull, Thomas Shull for Designation and Disclosure of
                     General and Case−Specific Expert Witnesses. (Cantrell, Christopher)

09/13/2018    Ï 35   MOTION by Ethicon, Inc., Johnson & Johnson for Extension of Expert Deadline and Supporting
                     Memorandum (Gage, William)

09/14/2018    Ï 36   CERTIFICATE OF SERVICE by Ethicon Inc., Johnson & Johnson for Designation and Disclosure
                     of General and Case Specific Expert Witnesses and Nonn−Retained Expert Disclosures. (Gage,
                     William)

09/17/2018    Ï 37   OPPOSITION by Maxine Shull, Thomas Shull to 35 MOTION by Ethicon, Inc., Johnson &
                     Johnson for Extension of Expert Deadline (Attachment: # 1 Affidavit Declaration of Chris W.
                     Cantrell)(Cantrell, Christopher)

09/19/2018    Ï 38   AMENDED NOTICE OF VIDEO DEPOSITION by Maxine Shull, Thomas Shull of Mark Plunkett,
                     MD on 10/04/2018 at 10:00 a.m. (Cantrell, Christopher)

09/19/2018    Ï 39   SUGGESTION OF DEATH UPON THE RECORD as to Thomas Shull by Maxine Shull (Cantrell,
                     Christopher)

09/20/2018    Ï 40   NOTICE OF VIDEOTAPED DEPOSITION by Ethicon, Inc., Johnson & Johnson of Maxine Shull
                     on October 4, 2018 at 2:00 p.m. (Modak−Truran, Anita)

09/21/2018    Ï 41   VACATED PURSUANT TO THE 45 ORDER ENTERED ON 10/10/2018: ORDER denying 35
                     MOTION by Ethicon, Inc., Johnson & Johnson for Extension of Expert Deadline and Supporting
                     Memorandum. Signed by Judge Joseph R. Goodwin on 9/21/2018. (cc: attys; any unrepresented
                     party) (kab) (Modified on 10/10/2018 to note order has been vacated) (mek).

09/24/2018    Ï 42   MOTION by Ethicon, Inc., Johnson & Johnson to Reconsider Denial of 41 Order (Attachment: # 1
                     Exhibit A)(Gage, William)

10/02/2018    Ï 43   AMENDED NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Maxine
                     Shull on 10/4/2018 at 1:00 p.m. (Modak−Truran, Anita)

10/09/2018    Ï 44   OPPOSITION by Maxine Shull, Thomas Shull in opposition to 42 MOTION by Ethicon, Inc.,
                     Johnson & Johnson to Reconsider Denial of 41 Order (Attachment: # 1 Declaration Of Chris W.
                     Cantrell In Opposition)(Lowther, John)

10/10/2018    Ï 45   ORDER The 41 Order entered on 9/13/2018 is VACATED; the 35 MOTION by Ethicon, Inc.,
                     Johnson & Johnson for Extension of Expert Deadline and Supporting Memorandum is GRANTED;
                     the 27 Pretrial Order # 280 is VACATED and a new scheduling order will be entered; and the 42
                     MOTION by Ethicon, Inc., Johnson & Johnson to Reconsider Denial of 41 Order is DENIED as
                     moot. Signed by Judge Joseph R. Goodwin on 10/10/2018. (cc: counsel of record; any
                     unrepresented party) (mek)

12/24/2018    Ï 46   MOTION by Maxine Shull, Thomas Shull to Reconsider 45 Order (Cantrell, Christopher) (Modified
                     on 12/26/2018 to add link to #45 order) (ts).

01/04/2019    Ï 47   RESPONSE by Ethicon, Inc., Johnson & Johnson in opposition to 46 MOTION by Maxine Shull,
                     Thomas Shull to Reconsider 45 Order granting Defendants' Motion for Extension of Expert
                     Deadline. (Gage, William)

             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 39 of 42 PageID #: 15593
01/11/2019    Ï 48   REPLY by Maxine Shull, Thomas Shull to 47 Response In Opposition. (Cantrell, Christopher)

03/26/2019    Ï 49   ORDER The court ORDERS that by 4/8/2019 plaintiffs' leadership and counsel for ALL defendants
                     with cases identified on Exhibit A attached hereto are directed to go to the court's website at
                     https://www.wvsd.uscourts.gov/MDL/ethicon/forms.html, complete and jointly submit one copy of
                     the Transfer/Remand Information Spreadsheet in Excel format as found on the court's website to the
                     court at WVSDml_MDL_Transfers@wvsd.uscourts.gov; the parties shall use the Transfer/Remand
                     Information Spreadsheet on the court's website, as it is already partially completed; if the court's
                     docket sheet for any case on Exhibit A indicates that the case has closed prior to or after the entry of
                     this order, the parties are directed to so indicate on the Transfer/Remand Information Spreadsheet
                     and need not complete the requested information on the Spreadsheet; the court cautions that many of
                     these cases name other MDL defendants in addition to the Ethicon defendants; the court expects any
                     necessary coordination from all defendants remaining in the cases on Exhibit A. Signed by Judge
                     Joseph R. Goodwin on 3/26/2019. (cc: counsel of record; any unrepresented party) (REF: MDL
                     2327; Cases Listed on Exhibit A) (mwk) (ADI)

04/10/2019    Ï 50   SHOW CAUSE ORDER directing that plaintiffs' leadership and counsel for ALL defendants named
                     in cases on Exhibit 1 are directed to show cause in writing why they should not be sanctioned for
                     failing to comply with the Order entered in MDL 2327 at ECF #7710 by Wednesday 4/24/2019;
                     any filing must be made in the individual cases on Exhibit 1; the court will schedule a hearing at
                     a later date. Signed by Judge Joseph R. Goodwin on 4/10/2019. (cc: counsel of record; any
                     unrepresented party) (REF: MDL 2327; Cases Listed on Exhibit 1) (mwk) (ADI)

04/24/2019    Ï 51   RESPONSE TO ORDER TO SHOW CAUSE by Ethicon Women's Health and Urology, Ethicon,
                     Inc., Gynecare, Johnson & Johnson, Johnson & Johnson Co., Inc. (Attachments: # 1 Exh 1−List of
                     Cases, # 2 Exh 2− Letter)(Gage, William)

04/24/2019    Ï 52   RESPONSE TO ORDER TO SHOW CAUSE by Maxine Shull (Cantrell, Christopher)

10/15/2019    Ï 53   ORDER denying 46 MOTION by Maxine Shull, Thomas Shull to Reconsider 45 Order. Signed by
                     Judge Joseph R. Goodwin on 10/15/2019. (cc: attys; any unrepresented party) (st)

10/16/2019    Ï 54   TRANSFER ORDER FOR CASES ON EXHIBIT A It is DIRECTED that on 10/30/2019 the cases
                     identified on Exhibit A that are still pending shall be transferred to the United States District Courts
                     identified on Exhibit A pursuant to 28 U.S.C. § 1404(a); on or before 10/29/2019 the parties are
                     DIRECTED to confer and to file in each pending individual member case identified in Exhibit A, all
                     documents from the main MDL that the parties jointly deem relevant to constitute an appropriate
                     record for the receiving court to consider; the Clerk is DIRECTED to use the appropriate function in
                     CM/ECF to extract each member case listed on Exhibit A that remains pending and transfer it to the
                     corresponding United States District Court listed on Exhibit A; after transfer of each member case
                     listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED to
                     formally close the case and strike it from the docket of this court. Signed by Judge Joseph R.
                     Goodwin on 10/16/2019. (cc: Clerk of the JPMDL; counsel of record; any unrepresented party)
                     (REF: MDL 2327; Cases Listed on Exhibit A) (st)

10/29/2019    Ï 55   JOINT DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon, Inc.
                     (Attachments: # 1 Exhibit (281) Pretrial Order No. 17, # 2 Exhibit (303) Pretrial Order No. 20, # 3
                     Exhibit (409) Pretrial Order No. 38, # 4 Exhibit (545) Pretrial Order No. 45, # 5 Exhibit (622)
                     Pretrial Order No. 49, # 6 Exhibit (756) Pretrial Order No. 63, # 7 Exhibit (774) Pretrial Order No.
                     65, # 8 Exhibit (797) Pretrial Order No. 66, # 9 Exhibit (1001) Pretrial Order No. 91, # 10 Exhibit
                     (2938) Pretrial Order No. 240, # 11 Exhibit (3950) Pretrial Order No. 260, # 12 Exhibit (4299)
                     Pretrial Order No. 268, # 13 Exhibit (4663) Pretrial Order No. 270, # 14 Exhibit (4737) Pretrial
                     Order No. 271, # 15 Exhibit (5235) Pretrial Order No. 280, # 16 Envelope (5242) Pretrial Order No.
                     281, # 17 Exhibit (6021) Pretrial Order No. 303, # 18 Exhibit (219) Short Form Complaint, # 19
                     Exhibit (220) Master Long Form Complaint, # 20 Exhibit (221) Ethicon Master Answer, # 21
                     Exhibit (223) Johnson & Johnson Master Answer, # 22 Exhibit (238) First Amended Master Long

             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 40 of 42 PageID #: 15594
                     Form Complaint, # 23 Exhibit (239) Master Answer and Jury Demand, # 24 Exhibit (241) Master
                     Answer and Jury Demand, # 25 Exhibit (262) Short Form Complaint, # 26 Exhibit (263) Amended
                     Short Form Complaint)(Gage, William)

10/29/2019    Ï 56   CONTINUED DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon,
                     Inc. (Attachments: # 1 Exhibit ECF# 55 Continued − (2466) Memo in Support of Motion to Exclude
                     Robert Rogers, # 2 Exhibit ECF# 55 Continued − (2488) Response in Opposition to Motion to
                     Exclude Robert Rogers, # 3 Exhibit ECF# 55 Continued − (6840) Notice of Adoption of Prior
                     Daubert Motion of Robert Rogers, # 4 Exhibit ECF# 55 Continued − (6993) Notice of Adoption of
                     Prior Daubert Response of Robert Rogers, # 5 Exhibit ECF# 55 Continued − (2039) Motion to
                     Exclude Shelby Thames, # 6 Exhibit ECF# 55 Continued − (2042) Memo in Support of Motion to
                     Exclude Shelby Thames, # 7 Exhibit ECF# 55 Continued − (2187) Response in Opposition to
                     Motion to Exclude Shelby Thames, # 8 Exhibit ECF# 55 Continued − (2247) Reply in Support of
                     Motion to Exclude Shelby Thames, # 9 Exhibit ECF# 55 Continued − (2455) Part 1 Motion to
                     Exclude Shelby Thames, # 10 Exhibit ECF# 55 Continued − (2455) Part 2 Motion to Exclude
                     Shelby Thames, # 11 Exhibit ECF# 55 Continued − (2458) Memo in Support of Motion to Exclude
                     Shelby Thames, # 12 Exhibit ECF# 55 Continued − (2553) Part 1 − Response in Opposition to
                     Exclude Shelby Thames, # 13 Exhibit ECF# 55 Continued − (2553) Part 2 − Response in
                     Opposition to Motion to Exclude Shelby Thames, # 14 Exhibit ECF# 55 Continued − (2553) Part 3
                     − Response in Opposition to Motion to Exclude Shelby Thames, # 15 Exhibit ECF# 55 Continued −
                     (2621) Reply in Support of Motion to Exclude Shelby Thames, # 16 Exhibit ECF# 55 Continued −
                     (2839) Part 1 − Motion to Exclude Shelby Thames, # 17 Exhibit ECF# 55 Continued − (2839) Part 2
                     − Motion to Exclude Shelby Thames, # 18 Exhibit ECF# 55 Continued − (2841) Memo in Support
                     of Motion to Exclude Shelby Thames, # 19 Exhibit ECF# 55 Continued − (2957) Response in
                     Opposition to Motion to Exclude Shelby Thames, # 20 Exhibit ECF# 55 Continued − (3037) Reply
                     in Support of Motion to Exclude Shelby Thames, # 21 Exhibit ECF# 55 Continued − (6857) Notice
                     of Adoption of Prior Daubert of Shelby Thames, # 22 Exhibit ECF# 55 Continued − (6972) Notice
                     of Adoption of Prior Daubert Response of Shelby Thames, # 23 Exhibit ECF# 55 Continued −
                     (7113) Notice of Adoption of Prior Daubert Reply of Shelby Thames, # 24 Exhibit ECF# 55
                     Continued − (2060) Motion to Exclude Timothy Ulatowski, # 25 Exhibit ECF# 55 Continued −
                     (2065) Memo in Support of Motion to Exclude Timothy Ulatowski, # 26 Exhibit ECF# 55
                     Continued − (2134) Response in Opposition to Motion to Exclude Timothy Ulatowski, # 27 Exhibit
                     ECF# 55 Continued − (2232) Reply in Support of Motion to Exclude Timothy Ulatowski, # 28
                     Exhibit ECF# 55 Continued − (2910) Response and Notice of Adoption of Prior Daubert Response
                     Regarding Timothy Ulatowski, # 29 Exhibit ECF# 55 Continued − (6860) Notice of Adoption of
                     Prior Daubert Motion of Timothy Ulatowski)(Gage, William)

10/29/2019    Ï 57   CONTINUED DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon,
                     Inc. (Attachments: # 1 Exhibit ECF# 55 Continued − (7143) Notice of Adoption of Prior Daubert
                     Reply of Timothy Ulatowski, # 2 Exhibit ECF# 55 Continued − (2815) Memo in Support of Motion
                     to Exclude Daniel Elliott, # 3 Exhibit ECF# 55 Continued − (2952) Memo in Opposition to Motion
                     to Exclude Daniel Elliott, # 4 Exhibit ECF# 55 Continued − (5339) Part 1 − Motion to Exclude
                     Daniel Elliott, # 5 Exhibit ECF# 55 Continued − (5339) Part 2 − Motion to Exclude Daniel Elliott, #
                     6 Exhibit ECF# 55 Continued − (5340) Memo in Support of Motion to Exclude Daniel Elliott, # 7
                     Exhibit ECF# 55 Continued − (5491) Response in Opposition to Motion to Exclude Daniel Elliott, #
                     8 Exhibit ECF# 55 Continued − (6842) Notice of Adoption of Prior Daubert Motion of Daniel
                     Elliott, # 9 Exhibit ECF# 55 Continued − (6922) Notice of Adoption of Prior Daubert Response of
                     Daniel Elliott, # 10 Exhibit ECF# 55 Continued − (4573) Part 1 − Motion to Exclude Scott
                     Guelcher, # 11 Exhibit ECF# 55 Continued − (4573) Part 2 − Motion to Exclude Scott Guelcher, #
                     12 Exhibit ECF# 55 Continued − (4573) Part 3 − Motion to Exclude Scott Guelcher, # 13 Exhibit
                     ECF# 55 Continued − (4573) Part 4 − Motion to Exclude Scott Guelcher, # 14 Exhibit ECF# 55
                     Continued − (4574) Memo in Support of Motion to Exclude Scott Guelcher, # 15 Exhibit ECF# 55
                     Continued − (4675) Part 1 − Memo in Opposition to Motion to Exclude Scott Guelcher, # 16
                     Exhibit ECF# 55 Continued − (4675) Part 2 − Memo in Opposition to Motion to Exclude Scott
                     Guelcher, # 17 Exhibit ECF# 55 Continued − (4692) Reply in Support of Motion to Exclude Scott
             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 41 of 42 PageID #: 15595
                     Guelcher, # 18 Envelope ECF# 55 Continued − (6641) Notice of Adoption of Motino to Exclude
                     Scott Guelcher, # 19 Exhibit ECF# 55 Continued − (6951) Notice of Adoption of Prior Daubert
                     Response of Scott Guelcher, # 20 Exhibit ECF# 55 Continued − (7120) Notice of Adoption of Prior
                     Daubert Reply Regarding Scott Guelcher)(Gage, William)

10/29/2019    Ï 58   CONTINUED DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon,
                     Inc. (Attachments: # 1 Exhibit ECF# 55 Continued − (3626) Part 1 − Motion to Limit Testimony of
                     Uwe Klinge, # 2 Exhibit ECF# 55 Continued − (3626) Part 2 − Motion to Limit Testimony of Uwe
                     Klinge, # 3 Exhibit ECF# 55 Continued − (3767) Part 1 − Response in Opposition of Motion to
                     Exclude Uwe Klinge, # 4 Exhibit ECF# 55 Continued − (3767) Part 2 − Response in Opposition to
                     Motion to Exclude Uwe Klinge, # 5 Exhibit ECF# 55 Continued − (3767) Part 3 − Response in
                     Opposition to Motion to Exclude Uwe Klinge, # 6 Exhibit ECF# 55 Continued − (3767) Part 4 −
                     Response in Opposition to Motion to Exclude Uwe Klinge, # 7 Exhibit ECF# 55 Continued −
                     (3855) Reply in Support of Motion to Exclude Uwe Klinge, # 8 Exhibit ECF# 55 Continued −
                     (6648) Notice of Adoption of Motion to Exclude Uwe Klinge, # 9 Exhibit ECF# 55 Continued −
                     (6833) Amended Notice of Adoption of Motion to Exclude Uwe Klinge, # 10 Exhibit ECF# 55
                     Continued − (6926) Notice of Adoption of Prior Daubert Response of Uwe Klinge, # 11 Exhibit
                     ECF# 55 Continued − (7123) Notice of Adoption of Prior Daubert Reply of Uwe Klinge, # 12
                     Exhibit ECF# 55 Continued − (2209) Reply in Support of Motion to Exclude Jimmy Mays, # 13
                     Exhibit ECF# 55 Continued − (3031) Reply in Support of Motion to Exclude Jimmy Mays, # 14
                     Exhibit ECF# 55 Continued − (3642) Part 1 − Motion to Exclude Jimmy Mays, # 15 Exhibit ECF#
                     55 Continued − (3642) Part 2 − Motion to Exclude Jimmy Mays, # 16 Exhibit ECF# 55 Continued −
                     (3647) Memo in Support of Motion to Exclude Jimmy Mays, # 17 Exhibit ECF# 55 Continued −
                     (3751) Response to Motion to Exclude Jimmy Mays, # 18 Exhibit ECF# 55 Continued − (3847)
                     Reply in Support of Motion to Exclude Jimmy Mays, # 19 Exhibit ECF# 55 Continued − (6649)
                     Notice of Adoption of Motion to Exclude Jimmy Mays, # 20 Exhibit ECF# 55 Continued − (6955)
                     Notice of Adoption of Prior Daubert Response of Jimmy Mays, # 21 Exhibit ECF# 55 Continued −
                     (7125) Notice of Adoption of Prior Daubert Reply of Jimmy Mays)(Gage, William)

10/29/2019    Ï 59   CONTINUED DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon,
                     Inc. (Attachments: # 1 Exhibit ECF# 55 Continued − (2818) Memo in Support of Motion to Exclude
                     Bruce Rosenzweig, # 2 Exhibit ECF# 55 Continued − (2931) Memo in Opposition of Motion to
                     Exclude Bruce Rosenzweig, # 3 Exhibit ECF# 55 Continued − (5332) Motion to Exclude Bruce
                     Rosenzweig, # 4 Exhibit ECF# 55 Continued − (5333) Memo in Support of Motion to Exclude
                     Bruce Rosenzweig, # 5 Exhibit ECF# 55 Continued − (5482) Response Memo in Opposition of
                     Motion to Exclude Bruce Rosenzweig, # 6 Exhibit ECF# 55 Continued − (5548) Reply Brief in
                     Support of Motion to Exclude Bruce Rosenzweig, # 7 Exhibit ECF# 55 Continued − (6852) Notice
                     of Adoption of Prior Daubert Motion to Exclude Bruce Rosenzweig, # 8 Exhibit ECF# 55
                     Continued − (6960) Notice of Adoption of Prior Daubert Response of Bruce Rosenzweig, # 9
                     Exhibit ECF# 55 Continued − (2642) Memo, Opinion and Order for Uwe Klinge, # 10 Exhibit
                     ECF# 55 Continued − (2646) Memo, Opinion and Order for Jimmy Mays, # 11 Exhibit ECF# 55
                     Continued − (2649) Memo, Order and Opinion for Timothy Ulatowski, # 12 Exhibit ECF# 55
                     Continued − (2650) Memo, Order and Opinion for Christina Pramudji, # 13 Exhibit ECF# 55
                     Continued − (2660) Memo, Opinion and Order for E. Stanton Shoemaker, # 14 Exhibit ECF# 55
                     Continued − (2666) Memo, Order and Opinion for Daniel Elliott, # 15 Exhibit ECF# 55 Continued
                     − (2668) Memo, Opinion and Order for Bruce Rosenzweig, # 16 Exhibit ECF# 55 Continued −
                     (2698) Memo, Opinion and Order for Scott Guelcher, # 17 Exhibit ECF# 55 Continued − (2723)
                     Memo, Opinion and Order for Shelby Thames)(Gage, William)




             Case 3:19-cv-00969 Document 60 Filed 10/31/19 Page 42 of 42 PageID #: 15596
